Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.734 Filed 11/16/20 Page 1 of 32




                        EXHIBIT 5
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.735 Filed 11/16/20 Page 2 of 32




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

  DONALD J. TRUMP FOR PRESIDENT, INC.,
  MATTHEW, SEELY, ALEXANDRA SEELY,
  PHILIP O’HALLORAN, ERIC OSTERGREN,
  MARIAN SHERIDAN, MERCEDES WIRSING,            No. 1:20-cv-01083
  and CAMERON TARSA,
                                                Judge Janet T. Neff
              Plaintiffs,

   v.

  JOCELYN BENSON, in her official Capacity as
  Michigan Secretary of State, MICHIGAN BOARD
  OF STATE CANVASSERS, WAYNE COUNTY,
  MICHIGAN, and WAYNE COUNTY BOARD OF
  COUNTY CANVASSERS,

             Defendants.

        CITY OF DETROIT’S REQUEST FOR A PRE-MOTION CONFERENCE
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.736 Filed 11/16/20 Page 3 of 32




        “There is no evidence that any voting system deleted or lost votes, changed
        votes, or was in any way compromised.”

 - Joint Statement from [federal government’s] Elections Infrastructure Government Coordinating
 Council & The Election Infrastructure Sector Coordinating Executive Committees, issued Nov 12,
 2020 (emphasis in original).

        The City of Detroit, by and through its counsel, Fink Bressack, hereby requests a Pre-

 Motion Conference for the purpose of discussing its proposed dispositive motion pursuant to this

 Court’s Guidelines for Civil Practice. The City requests the conference because it seeks to file a

 dispositive motion pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 56.

        This Court should reject this filing because these frivolous claims are already pending in

 Michigan State courts, where they should be adjudicated.1 Indeed, the lead Plaintiff here—Donald

 J. Trump For President, Inc.—represented by the same counsel, currently has an application for

 leave to appeal pending in a lawsuit filed against the Secretary of State, in the Michigan Court of

 Claims.2 While the Trump campaign may be dissatisfied with the rulings in state Court, it has no

 right to split its causes of action to forum shop. Abstention doctrines and the Electoral College Act

 of 1877 clearly militate against this Court’s exercise of jurisdiction.

        If this Court chooses to address the substantive claims, the Complaint should be dismissed

 because Plaintiffs fail to state a claim upon which relief may be granted and there is no genuine

 dispute as to any material fact. This lawsuit is frivolous. Plaintiffs fundamentally misunderstand

 the electoral process, even claiming that the County of Wayne processes and tabulates ballots in

 the City of Detroit, when it is clear under Michigan election law that the initial processing and



        1
            Costantino et al v City of Detroit et al, Opinion and Order of Wayne County Circuit Court,
 issued Nov 13, 2020 (Case No 20-014780-AW) (Ex. 1) (plaintiffs’ application for leave to appeal
 filed). Stoddard et al v City Election Commission of the City of Detroit et al, Opinion and Order
 of Wayne County Circuit Court, issued Nov, 6 2020 (Case No 20-014604-CZ) (Ex. 2).
          2
            Donald J Trump for President Inc et al v Jocelyn Benson, Opinion and Order of Michigan
 Court of Claims, issued Nov 6, 2020 (Case No 20-000225-MZ) (Ex. 3).

                                                   1
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.737 Filed 11/16/20 Page 4 of 32




 tabulation of ballots is controlled by the city clerk. See, e.g., M.C.L. § 168.641 et seq.; M.C.L. §

 168.654 et seq.3 Plaintiffs’ allegations have already been rejected in three separate lawsuits, twice

 by the Wayne County Circuit Court, which addressed and rejected most of the relevant “factual”

 allegations in this lawsuit, (Exs. 1 and 2) and once by the Michigan Court of Claims (Ex. 3).

        Even if every single allegation is given the presumption of truth—a presumption which

 does not apply to frivolous allegations—it is clear that Plaintiffs cannot possibly state a claim upon

 which relief may be granted.

        First, Plaintiffs’ allegations actually show that the process worked; what they construe as

 misconduct is evidence of best practices in processing and tabulating ballots. Most of their factual

 claims have already been explicitly debunked and rejected by Wayne County Circuit Court Chief

 Judge Timothy Kenny. For instance, Plaintiffs’ cry fraud for ballots that were recorded in the

 City’s electronic poll book (“EPB”) with a birthdate of January 1,1900. The EPB is designed

 primarily for use in election day polling places, and therefore includes a birthdate field that must

 be completed to move to the next step. When using this software in an absent voter counting board,

 a birthdate is not necessary (or available to inspectors) to verify voters; absent ballots are verified

 by signature comparisons (a process which was completed before the ballots were delivered to the

 TCF Center). Since inspectors at the TCF Center did not have access to voters’ birthdates, they

 completed the superfluous data field by noting an impossible birthdate as recommended by the

 Michigan Secretary of State and widely used in elections throughout the country. Similarly, what

 Plaintiffs characterize as “pre-dating” was actually notations of the Clerk’s receipt stamp. All



        3
          In prior (and still pending) litigation in the Michigan Court of Claims, Judge Cynthia
 Diane Stephens advised Plaintiff Donald J. Trump for President, Inc., of this Michigan law in her
 Opinion and Order. (Ex. 3). Nevertheless, although the Complaint is predicated on the processing
 and tabulation of ballots—mostly absentee ballots—in the City of Detroit, the Complaint
 repeatedly suggests that these activities were under the control of the County of Wayne.


                                                   2
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.738 Filed 11/16/20 Page 5 of 32




 absentee ballots at the TCF Center had been received by 8:00 p.m. on November 3, 2020. For a

 small number of ballots, the TCF Center inspectors had to note the receipt date because workers

 at the Clerk’s office had failed to hit “save” after inputting the information. Or, the fact that an

 affiant says he saw the same signature on a batch of ballot envelopes, actually demonstrates that

 the Clerk’s office did its job and signed the envelopes after verification.

        Second, Plaintiffs rely on a “voter dilution” legal theory that does not comport with

 applicable law, including the law they purportedly rely upon.

        Third, while the Complaint contains numerous extraneous, irrelevant, false and misplaced

 allegations, the actual legal Counts rely almost entirely on the false assertion that Republican ballot

 challengers were excluded from the TCF Center Hall E for a short period of time on November 4,

 2020. That is simply not true; Republican ballot challengers were always in Hall E, even during

 the period of time that excess challengers from both parties were not re-admitted for safety

 reasons. But, even if it were true, since challengers are only part of the process because of Michigan

 law (see M.C.L. § 168.733), the “remedy” must comply with Michigan law. Unsurprisingly,

 wholesale disenfranchisement of hundreds of thousands of voters is not a remedy for an alleged

 violation of the challenger rules.

        Fourth, there is no basis for any of the extraordinary relief sought, because Plaintiffs cannot

 submit a shred of evidence that there is a risk that the Wayne County Board of Canvassers or the

 Michigan Secretary of State may certify vote tallies which include improperly cast ballots.

 Speculation and debunked conspiracy theories are woefully insufficient.

                                                             Respectfully submitted,

  November 16, 2020                                          FINK BRESSACK

                                                             By:   /s/ David H. Fink
                                                             David H. Fink (P28235)



                                                   3
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.739 Filed 11/16/20 Page 6 of 32




                                              Darryl Bressack (P67820)
                                              Attorneys for City of Detroit
                                              38500 Woodward Ave., Ste. 350
                                              Bloomfield Hills, MI 48304
                                              Tel: (248) 971-2500
                                              dfink@finkbressack.com
                                              dbressack@finkbressack.com

                                              CITY OF DETROIT
                                              LAW DEPARTMENT
                                              Lawrence T. Garcia (P54890)
                                              Charles N. Raimi (P29746)
                                              James D. Noseda (P52563)
                                              Attorneys for City of Detroit
                                              2 Woodward Ave., 5th Floor
                                              Detroit, MI 48226
                                              Tel: (313) 237-5037
                                              garcial@detroitmi.goc
                                              raimic@detroitmi.gov
                                              nosej@detroitmi.gov




                                       4
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.740 Filed 11/16/20 Page 7 of 32




                        EXHIBIT 1
       Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.741 Filed 11/16/20 Page 8 of 32
 c
 o
 t/5
 C
JC
 o
                                            STATE OF MICHIGAN
 5

ts          IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
 03
5

       Cheryl A. Costaritino and
Q_     Edward P. McCall, Jr.
05                          Plaintiffs,
Xj"
                                                           Hon. Timothy M. Kenny
o                                                          Case No. 20-014780-AW
CM
o      City of Detroit; Detroit Election
CM
       Commission; Janice M. Winfrey,
00
       in her official capacity as the
       Clerk of the City of Detroit and
       the Chairperson and the Detroit
       Election Commission; Cathy Garrett,
cr
UJ     In her official capacity as the Clerk of
       Wayne County; and the Wayne County
o
       Board of Canvassers,
                          Defendants.
z
D
o
o
UJ
z
>
<
£
                                          OPINION & ORDER
ts

                                           At a session of this Court
 CO
0                                      Held on: November 13. 2020
                                In the Coleman A. Young Municipal Center
                                          County of Wayne, Detroit, Ml
si
 CO
O                               PRESENT: Honorable Timothy M. Kenny
                                               Chief Judge
LU                                             Third Judicial Circuit Court of Michigan
o
US
UI.
O         This matter comes before the Court on Plaintiffs' motion for preliminary injunction,
>_

2
       protective order, and a results audit of the November 3, 2020 election. The Court
z

o      having read the parties' filing and heard oral arguments, finds:
LU


LL         With the exception of a portion of Jessy Jacob affidavit, all alleged fraudulent claims
£
<      brought by the Plaintiffs related to activity at the TCF Center. Nothing was alleged to
  I
o
00                                                     1
h-


o
o
CM
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.742 Filed 11/16/20 Page 9 of 32



have occurred at the Detroit Election Headquarters on West Grand Blvd. or at any


polling place on November 3, 2020.


   The Defendants all contend Plaintiffs cannot meet the requirements for injunctive


relief and request the Court deny the motion.

   When considering a petition for injunction relief, the Court must apply the following


four-pronged test:


   1.   The likelihood the party seeking the injunction will prevail on the merits.


   2.   The danger the party seeking the injunction will suffer irreparable harm if the


        injunction is not granted.


   3.   The risk the party seeking the injunction would be harmed more by the absence

        an injunction than the opposing party would be by the granting of the injunction.


   4.   The harm to the public interest if the injunction is issued. Davis v City of Detroit


        Financial Review Team, 296 Mich. App. 568, 613; 821 NW2nd 896 (2012).


   In the Davis opinion, the Court also stated that injunctive relief "represents an


extraordinary and drastic use of judicial power that should be employed sparingly and


only with full conviction of its urgent necessity." Id. at 612 fn 135 quoting Senior


Accountants, Analysts and Appraisers Association v Detroit, 218 Mich. App. 263, 269;


553 NW2nd 679(1996).

   When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4) states that


the Plaintiffs bear the burden of proving the preliminary injunction should be granted. In


cases of alleged fraud, the Plaintiff must state with particularity the circumstances

constituting the fraud. MCR 2.1 1 2 (B) (1 )


   Plaintiffs must establish they will likely prevail on the merits. Plaintiffs submitted


seven affidavits in support of their petition for injunctive relief claiming widespread voter

                                               2
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.743 Filed 11/16/20 Page 10 of 32



fraud took place at the TCF Center. One of the affidavits also contended that there was


 blatant voter fraud at one of the satellite offices of the Detroit City Clerk. An additional


affidavit supplied by current Republican State Senator and former Secretary of State

 Ruth Johnson, expressed concern about allegations of voter fraud and urged "Court


 intervention", as well as an audit of the votes.


    In opposition to Plaintiffs' assertion that they will prevail, Defendants offered six


 affidavits from individuals who spent an extensive period of time at the TCF Center. In


 addition to disputing claims of voter fraud, six affidavits indicated there were numerous


 instances of disruptive and intimidating behavior by Republican challengers. Some


 behavior necessitated removing Republican challengers from the TCF Center by police.


    After analyzing the affidavits and briefs submitted by the parties, this Court


 concludes the Defendants offered a more accurate and persuasive explanation of


 activity within the Absent Voter Counting Board (AVCB) at the TCF Center.


    Affiant Jessy Jacob asserts Michigan election laws were violated prior to November


 3, 2020, when City of Detroit election workers and employees allegedly coached voters


 to vote for Biden and the Democratic Party. Ms. Jacob, a furloughed City worker

 temporarily assigned to the Clerk's Office, indicated she witnessed workers and


 employees encouraging voters to vote a straight Democratic ticket and also witnessed


 election workers and employees going over to the voting booths with voters in order to


 encourage as well as watch them vote. Ms. Jacob additionally indicated while she was


 working at the satellite location, she was specifically instructed by superiors not to ask


 for driver's license or any photo ID when a person was trying to vote.


    The allegations made by Ms. Jacob are serious. In the affidavit, however, Ms. Jacob


 does not name the location of the satellite office, the September or October date these

                                                3
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.744 Filed 11/16/20 Page 11 of 32



 acts of fraud took place, nor does she state the number of occasions she witnessed the

 alleged misconduct. Ms. Jacob in her affidavit fails to name the city employees


 responsible for the voter fraud and never told a supervisor about the misconduct.


    Ms. Jacob's information is generalized. It asserts behavior with no date, location,


 frequency, or names of employees. In addition, Ms. Jacob's offers no indication of


 whether she took steps to address the alleged misconduct or to alter any supervisor


 about the alleged voter fraud. Ms. Jacob only came forward after the unofficial results

 of the voting indicated former Vice President Biden was the winner in the state of


 Michigan.


    Ms. Jacob also alleges misconduct and fraud when she worked at the TCF Center.


 She claims supervisors directed her not to compare signatures on the ballot envelopes


 she was processing to determine whether or not they were eligible voters. She also


 states that supervisors directed her to "pre-date" absentee ballots received at the TCF


 Center on November 4, 2020. Ms. Jacob ascribes a sinister motive for these directives.


 Evidence offered by long-time State Elections Director Christopher Thomas, however,

 reveals there was no need for comparison of signatures at the TCF Center because


 eligibility had been reviewed and determined at the Detroit Election Headquarters on


 West Grand Blvd. Ms. Jacob was directed not to search for or compare signatures


 because the task had already been performed by other Detroit city clerks at a previous


 location in compliance with MCL 168.765a. As to the allegation of "pre-dating" ballots,


 Mr. Thomas explains that this action completed a data field inadvertently left blank


 during the initial absentee ballot verification process. Thomas Affidavit, #12. The


 entries reflected the date the City received the absentee ballot. Id.




                                              4
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.745 Filed 11/16/20 Page 12 of 32



    The affidavit of current State Senator and former Secretary of State Ruth Johnson


essentially focuses on the affidavits of Ms. Jacob and Zachery Larsen. Senator

Johnson believed the information was concerning to the point that judicial intervention


was needed and an audit of the ballots was required. Senator Johnson bases her


assessment entirely on the contents of the Plaintiffs' affidavits and Mr. Thomas'


affidavit. Nothing in Senator Johnson's affidavit indicates she was at the TCF Center


and witnessed the established protocols and how the AVCB activity was carried out.

Similarly, she offers no explanation as to her apparent dismissal of Mr. Thomas'


affidavit. Senator Johnson's conclusion stands in significant contrast to the affidavit of

Christopher Thomas, who was present for many hours at TCF Center on November 2, 3


and 4. In this Court's view, Mr. Thomas provided compelling evidence regarding the


 activity at the TCF Center's AVCB workplace. This Court found Mr. Thomas'


 background, expertise, role at the TCF Center during the election, and history of


 bipartisan work persuasive.


    Affiant Andrew Sitto was a Republican challenger who did not attend the October

 29th walk- through meeting provided to all challengers and organizations that would be

 appearing at the TCF Center on November 3 and 4, 2020. Mr. Sitto offers an affidavit


 indicating that he heard other challengers state that several vehicles with out-of-state


 license plates pulled up to the TCF Center at approximately 4:30 AM on November 4th.

 Mr. Sitto states that "tens of thousands of ballots" were brought in and placed on eight


 long tables and, unlike other ballots, they were brought in from the rear of the room.


 Sitto also indicated that every ballot that he saw after 4:30 AM was cast for former Vice


 President Biden.




                                              5
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.746 Filed 11/16/20 Page 13 of 32



    Mr. Sitto's affidavit, while stating a few general facts, is rife with speculation and


guess-work about sinister motives. Mr. Sitto knew little about the process of the

absentee voter counting board activity. His sinister motives attributed to the City of

Detroit were negated by Christopher Thomas' explanation that all ballots were delivered


to the back of Hall E at the TCF Center. Thomas also indicated that the City utilized a


rental truck to deliver ballots. There is no evidentiary basis to attribute any evil activity


by virtue of the city using a rental truck with out-of-state license plates.



    Mr. Sitto contends that tens of thousands of ballots were brought in to the TCF


Center at approximately 4:30 AM on November 4, 2020. A number of ballots


speculative on Mr. Sitto's part, as is his speculation that all of the ballots delivered were


 cast for Mr. Biden. It is not surprising that many of the votes being observed by Mr.


 Sitto were votes cast for Mr. Biden in light of the fact that former Vice President Biden


 received approximately 220,000 more votes than President Trump.



    Daniel Gustafson, another affiant, offers little other than to indicate that he witnessed


 "large quantities of ballots" delivered to the TCF Center in containers that did not have


 lids were not sealed, or did not have marking indicating their source of origin. Mr.


 Gustafson's affidavit is another example of generalized speculation fueled by the belief

 that there was a Michigan legal requirement that all ballots had to be delivered in a


 sealed box. Plaintiffs have not supplied any statutory requirement supporting Mr.


 Gustafson's speculative suspicion of fraud.


    Patrick Colbeck's affidavit centered around concern about whether any of the


 computers at the absent voter counting board were connected to the internet. The


 answer given by a David Nathan indicated the computers were not connected to the


                                               6
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.747 Filed 11/16/20 Page 14 of 32



 internet. Mr. Colbeck implies that there was internet connectivity because of an icon


that appeared on one of the computers. Christopher Thomas indicated computers were


 not connected for workers, only the essential tables had computer connectivity. Mr.


 Colbeck, in his affidavit, speculates that there was in fact Wi-Fi connection for workers

 use at the TCF Center. No evidence supports Mr. Colbeck's position.



    This Court also reads Mr. Colbeck's affidavit in light of his pre-election day Facebook

 posts. In a post before the November 3, 2020 election, Mr. Colbeck stated on


 Facebook that the Democrats were using COVID as a cover for Election Day fraud. His


 predilection to believe fraud was occurring undermines his credibility as a witness.



    Affiant Melissa Carone was contracted by Dominion Voting Services to do IT work at


 the TCF Center for the November 3, 2020 election. Ms. Carone, a Republican,


 indicated that she "witnessed nothing but fraudulent actions take place" during her time


 at the TCF Center. Offering generalized statements, Ms. Carone described illegal


 activity that included, untrained counter tabulating machines that would get jammed four


 to five times per hour, as well as alleged cover up of loss of vast amounts of data. Ms.

 Carone indicated she reported her observations to the FBI.



    Ms. Carone's description of the events at the TCF Center does not square with any


 of the other affidavits. There are no other reports of lost data, or tabulating machines


 that jammed repeatedly every hour during the count. Neither Republican nor


 Democratic challengers nor city officials substantiate her version of events. The


 allegations simply are not credible.




                                              7
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.748 Filed 11/16/20 Page 15 of 32



    Lastly, Plaintiffs rely heavily on the affidavit submitted by attorney Zachery Larsen.


 Mr. Larsen is a former Assistant Attorney General for the State of Michigan who alleged


 mistreatment by city workers at the TCF Center, as well as fraudulent activity by


 election workers. Mr. Larsen expressed concern that ballots were being processed


without confirmation that the voter was eligible. Mr. Larsen also expressed concern that

 he was unable to observe the activities of election official because he was required to


 stand six feet away from the election workers. Additionally, he claimed as a Republican


 challenger, he was excluded from the TCF Center after leaving briefly to have


 something to eat on November 4th. He expressed his belief that he had been excluded

 because he was a Republican challenger.



    Mr. Larsen's claim about the reason for being excluded from reentry into the absent


 voter counting board area is contradicted by two other individuals. Democratic


 challengers were also prohibited from reentering the room because the maximum


 occupancy of the room had taken place. Given the COVID-19 concerns, no additional


 individuals could be allowed into the counting area. Democratic party challenger David


 Jaffe and special consultant Christopher Thomas in their affidavits both attest to the fact


 that neither Republican nor Democratic challengers were allowed back in during the


 early afternoon of November 4,h as efforts were made to avoid overcrowding.


    Mr. Larsen's concern about verifying the eligibility of voters at the AVCB was


 incorrect. As stated earlier, voter eligibility was determined at the Detroit Election


 Headquarters by other Detroit city clerk personnel.



    The claim that Mr. Larsen was prevented from viewing the work being processed at


 the tables is simply not correct. As seen in a City of Detroit exhibit, a large monitor was

                                               8
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.749 Filed 11/16/20 Page 16 of 32



at the table where individuals could maintain a safe distance from poll workers to see

what exactly was being performed. Mr. Jaffe confirmed his experience and observation


that efforts were made to ensure that all challengers could observe the process.



    Despite Mr. Larsen's claimed expertise, his knowledge of the procedures at the


AVCB paled in comparison to Christopher Thomas'. Mr. Thomas' detailed explanation


 of the procedures and processes at the TCF Center were more comprehensive than Mr.

 Larsen's. It is noteworthy, as well, that Mr. Larsen did not file any formal complaint as

 the challenger while at the AVCB. Given the concerns raised in Mr. Larsen's affidavit,


 one would expect an attorney would have done so. Mr. Larsen, however, only came


 forward to complain after the unofficial vote results indicated his candidate had lost.



    In contrast to Plaintiffs' witnesses, Christopher Thomas served in the Secretary of


 State's Bureau of Elections for 40 years, from 1977 through 2017. In 1981, he was


 appointed Director of Elections and in that capacity implemented Secretary of State


 Election Administration Campaign Finance and Lobbyist disclosure programs. On


 September 3, 2020 he was appointed as Senior Advisor to Detroit City Clerk Janice


 Winfrey and provided advice to her and her management staff on election law

 procedures, implementation of recently enacted legislation, revamped absent voter


 counting boards, satellite offices and drop boxes. Mr. Thomas helped prepare the City


 of Detroit for the November 3, 2020 General Election.


    As part of the City's preparation for the November 3rd election Mr. Thomas invited

 challenger organizations and political parties to the TCF Center on October 29, 2020 to


 have a walk-through of the entire absent voter counting facility and process. None of


 Plaintiff challenger affiants attended the session.


                                               9
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.750 Filed 11/16/20 Page 17 of 32



    On November 2, 3, and 4, 2020, Mr. Thomas worked at the TCF Center absent voter


 counting boards primarily as a liaison with Challenger Organizations and Parties. Mr.


 Thomas indicated that he "provided answers to questions about processes at the


 counting board's resolved dispute about process and directed leadership of each


 organization or party to adhere to Michigan Election Law and Secretary of State


 procedures concerning the rights and responsibilities of challengers."


    Additionally, Mr. Thomas resolved disputes about the processes and satisfactorily


 reduced the number of challenges raised at the TCF Center.


    In determining whether injunctive relief is required, the Court must also determine


 whether the Plaintiffs sustained their burden of establishing they would suffer


 irreparable harm if an injunction were not granted. Irreparable harm does not exist if

 there is a legal remedy provided to Plaintiffs.


    Plaintiffs contend they need injunctive relief to obtain a results audit under Michigan


 Constitution Article 2, § IV, Paragraph 1 (h) which states in part "the right to have the


 results of statewide elections audited, in such as manner as prescribed by law, to


 ensure the accuracy and integrity of the law of elections." Article 2, § IV, was passed by


 the voters of the state of Michigan in November, 2018.

    A question for the Court is whether the phrase "in such as manner as prescribed by


 law" requires the Court to fashion a remedy by independently appointing an auditor to


 examine the votes from the November 3, 2020 election before any County certification


 of votes or whether there is another manner "as prescribed by law".


    Following the adoption of the amended Article 2, § IV, the Michigan Legislature


 amended MCL 168.31a effective December 28, 2018. MCL 168.31a provides for the


 Secretary of State and appropriate county clerks to conduct a results audit of at least

                                               10
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.751 Filed 11/16/20 Page 18 of 32



one race in each audited precinct. Although Plaintiffs may not care for the wording of


the current MCL 168.31a, a results audit has been approved by the Legislature. Any


amendment to MCL 168.31a is a question for the voice of the people through the

 legislature rather than action by the Court.


    It would be an unprecedented exercise of judicial activism for this Court to stop the


certification process of the Wayne County Board of Canvassers. The Court cannot defy


a legislatively crafted process, substitute its judgment for that of the Legislature, and


 appoint an independent auditor because of an unwieldy process. In addition to being an


 unwarranted intrusion on the authority of the Legislature, such an audit would require


the rest of the County and State to wait on the results. Remedies are provided to the

 Plaintiffs. Any unhappiness with MCL 168.31a calls for legislative action rather than


judicial intervention.


    As stated above, Plaintiffs have multiple remedies at law. Plaintiffs are free to


 petition the Wayne County Board of Canvassers who are responsible for certifying the


 votes. (MCL 168.801 and 168.821 et seq.) Fraud claims can be brought to the Board of


 Canvassers, a panel that consists of two Republicans and two Democrats. If

 dissatisfied with the results, Plaintiffs also can avail themselves of the legal remedy of a


 recount and a Secretary of State audit pursuant to MCL 168.31a.


    Plaintiff's petition for injunctive relief and for a protective order is not required at this


 time in light of the legal remedy found at 52 USC § 20701 and Michigan's General


 Schedule #23 - Election Records, Item Number 306, which imposes a statutory

 obligation to preserve all federal ballots for 22 months after the election.


    In assessing the petition for injunctive relief, the Court must determine whether there


 will be harm to the Plaintiff if the injunction is not granted, as Plaintiffs' existing legal

                                                 11
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.752 Filed 11/16/20 Page 19 of 32



 remedies would remain in place unaltered. There would be harm, however, to the


 Defendants if the Court were to grant the requested injunction. This Court finds that

there are legal remedies for Plaintiffs to pursue and there is no harm to Plaintiffs if the


 injunction is not granted. There would be harm, however, to the Defendants if the


 injunction is granted. Waiting for the Court to locate and appoint an independent,


 nonpartisan auditor to examine the votes, reach a conclusion and then finally report to


the Court would involve untold delay. It would cause delay in establishing the

 Presidential vote tabulation, as well as all other County and State races. It would also


 undermine faith in the Electoral System.


    Finally, the Court has to determine would there be harm to the public interest. This


 Court finds the answer is a resounding yes. Granting Plaintiffs' requested relief would


 interfere with the Michigan's selection of Presidential electors needed to vote on


 December 14, 2020. Delay past December 14, 2020 could disenfranchise Michigan


 voters from having their state electors participate in the Electoral College vote.

 Conclusion


    Plaintiffs rely on numerous affidavits from election challengers who paint a picture of

 sinister fraudulent activities occurring both openly in the TCF Center and under the


 cloak of darkness. The challengers' conclusions are decidedly contradicted by the


 highly-respected former State Elections Director Christopher Thomas who spent hours


 and hours at the TCF Center November 3rd and 4th explaining processes to challengers

 and resolving disputes. Mr. Thomas' account of the November 3rd and 4th events at the

 TCF Center is consistent with the affidavits of challengers David Jaffe, Donna


 MacKenzie and Jeffrey Zimmerman, as well as former Detroit City Election Official, now


 contractor, Daniel Baxter and City of Detroit Corporation Counsel Lawrence Garcia.

                                              12
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.753 Filed 11/16/20 Page 20 of 32



    Perhaps if Plaintiffs' election challenger affiants had attended the October 29, 2020

walk-through of the TCP Center ballot counting location, questions and concerns could


have been answered in advance of Election Day. Regrettably, they did not and

therefore, Plaintiffs' affiants did not have a full understanding of the TCF absent ballot


tabulation process. No formal challenges were filed. However, sinister, fraudulent

motives were ascribed to the process and the City of Detroit. Plaintiffs' interpretation of

events is incorrect and not credible.



    Plaintiffs are unable to meet their burden for the relief sought and for the above

 mentioned reasons, the Plaintiffs' petition for injunctive relief is DENIED. The Court

further finds that no basis exists for the protective order for the reasons identified above.


Therefore, that motion is DENIED. Finally, the Court finds that MCL 168.31a governs


the audit process. The motion for an independent audit is DENIED.



    It is so ordered.


    This is not a final order and does not close the case.




 November 13, 2020
                                                   Hon. Timothy|M. Kenr#         ^
                                                   Chief Judge                  /
                                                   Third Judicial Circuit Court of Michigan




                                              13
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.754 Filed 11/16/20 Page 21 of 32




                         EXHIBIT 2
       Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.755 Filed 11/16/20 Page 22 of 32
 c
 o
w
c
x:
 o                                            STATE OF MICHIGAN
 5
 CD             IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
_c
a
 03

2


2       Sarah Stoddard and
<       Election Integrity Fund,
00                                                                  Hon. Timothy M. Kenny
       V                                                            Case No. 20-01 4604-CZ
o
CM
o       City Election Commission of
CM
o>     The City of Detroit and
       Janice Winfrey, in her official
        Capacity as Detroit City Clerk and
        Chairperson of the City Election
C£      Commission, and
ID
        Wayne County Board of
o       Canvassers,
£
Z



3
o
o
UJ
Z
>.                                          OPINION & ORDER
<
£                                            At a session of this Court
ts                                           Held on: November 6, 2020
 CD
                                     In the Coleman A. Young Municipal Center
 CD                                        County of Wayne, Detroit, Ml
CD

2                                    PRESENT: Honorable Timothy M. Kenny
 >,
JO
                                              Chief Judge
 CO                                           Third Judicial Circuit Court of Michigan
O

UJ
                 Plaintiffs Sarah Stoddard and the Election Integrity Fund petition this Court for
o       preliminary injunctive relief seeking:
u_
LL
           1.    Defendants be required to retain all original and duplicate ballots and poll books.
o          2.    The Wayne County Board of Canvassers not certify the election results until both
>
                 Republican and Democratic party inspectors compare the duplicate ballots with

z                original ballots.
           3.    The Wayne County Board of Canvassers unseal all ballot containers and remove
o
UJ               all duplicate and original ballots for comparison purposes.

u_
           4.    The Court provide expedited discovery to plaintiffs, such as limited
N                interrogatories and depositions.
O
<fr                                                      1
o
CO
-tt-


o
o
CM
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.756 Filed 11/16/20 Page 23 of 32




       When considering a petition for injunctive relief the Court must apply the
following four-prong test:
  1.   The likelihood the party seeking the injunction will prevail on the merits.
  2.   The danger the party seeking the injunction will suffer irreparable harm if the
       injunction is not granted.
  3.   The risk the party seeking the injunction would be harmed more by the absence
       of an injunction than the opposing party would be by the granting of the
       injunction.
  4.   The harm to the public interest if the injunction is issued. Davis v City of Detroit
       Financial Review Team, 296 Mich. App. 568, 613; 821 NW2d 896 (2012).


       In the Davis opinion, the Court also stated that injunctive relief "represents an
  extraordinary and drastic use of judicial power that should be employed sparingly and
  only with full conviction of its urgent necessity" Id at 612 fn 135, quoting Senior
  Accountants, Analysts & Appraisers Ass'n v. Detroit, 218 Mich. App. 263, 269; 553
  NW2d 679 (1996).


       When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4)
  indicates that the plaintiff bears the burden of proving the preliminary injunction should
  be granted.


       Plaintiffs' pleadings do not persuade this Court that they are likely to prevail on
  the merits for several reasons. First, this Court believes plaintiffs misinterpret the
  required placement of major party inspectors at the absent voter counting board
  location. MCL 1 68.765a (1 0) states in part "At least one election inspector from each
  major political party must be present at the absent voter counting place. . ."   While
  plaintiffs contends the statutory section mandates there be a Republican and
  Democratic inspector at each table inside the room, the statute does not identify this
  requirement. This Court believes the plain language of the statute requires there be
  election inspectors at the TCF Center facility, the site of the absentee counting effort.


       Pursuant to MCL 168.73a the County chairs for Republican and Democratic
  parties were permitted and did submit names of absent voter counting board
  inspectors to the City of Detroit Clerk. Consistent with MCL 168.674, the Detroit City
  Clerk did make appointments of inspectors. Both Republican and Democratic
  inspectors were present throughout the absent voter counting board location.


       An affidavit supplied by Lawrence Garcia, Corporation Counsel for the City of
  Detroit, indicated he was present throughout the time of the counting of absentee



                                              2
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.757 Filed 11/16/20 Page 24 of 32



  ballots at the TCF Center. Mr. Garcia indicated there were always Republican and
  Democratic inspectors there at the location. He also indicated he was unaware of any
  unresolved counting activity problems.


       By contrast, plaintiffs do not offer any affidavits or specific eyewitness evidence
  to substantiate their assertions. Plaintiffs merely assert in their verified complaint
  "Hundreds or thousands of ballots were duplicated solely by Democratic party
  inspectors and then counted." Plaintiffs' allegation is mere speculation.


       Plaintiffs' pleadings do not set forth a cause of action. They seek discovery in
  hopes of finding facts to establish a cause of action. Since there is no cause of action,
  the injunctive relief remedy is unavailable.       Terlecki v Stewart, 278 Mich. App. 644;
  754 NW2d 899 (2008).


       The Court must also consider whether plaintiffs will suffer irreparable harm.
  Irreparable harm requires "A particularized showing of concrete irreparable harm or
  injury in order to obtain a preliminary injunction." Michigan Coalition of State
  Employee Unions v Michigan Civil Service Commission, 465 Mich. 212, 225; 634
  NW2d 692, (2001).


       In Dunlap v City of Southfield, 54 Mich. App. 398, 403; 221 NW2d 237 (1974)
  the Michigan Court of Appeals stated "An injunction will not lie upon the mere
  apprehension of future injury or where the threatened injury is speculative or
  conjectural."


       In the present case, Plaintiffs allege that the preparation and submission of
  "duplicate ballots" for "false reads" without the presence of inspectors of both parties
  violates both state law, MCL 168.765a (10), and the Secretary of State election
  manual. However, Plaintiffs fail to identify the occurrence and scope of any alleged
  violation The only "substantive" allegation appears in paragraph 15 of the First
  Amended Complaint, where Plaintiffs' allege "on information and belief that hundreds
  or thousands of ballots have been impacted by this improper practice. Plaintiffs'
  Supplemental Motion fails to present any further specifics. In short, the motion is
  based upon speculation and conjecture. Absent any evidence of an improper
  practice, the Court cannot identify if this alleged violation occurred, and, if it did, the
  frequency of such violations. Consequently, Plaintiffs fail to move past mere
  apprehension of a future injury or to establish that a threatened injury is more than
  speculative or conjectural.




                                                 3
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.758 Filed 11/16/20 Page 25 of 32



       This Court finds that it is mere speculation by plaintiffs that hundreds or
  thousands of ballots have, in fact, been changed and presumably falsified. Even with
  this assertion, plaintiffs do have several other remedies available. Plaintiffs are
  entitled to bring their challenge to the Wayne County Board of Canvassers pursuant to
  MCL 168.801 et seq. and MCL 168.821 et seq. Additionally, plaintiffs can file for a
  recount of the vote if they believe the canvass of the votes suffers from fraud or
  mistake. MCL1 68.865-1 68.868. Thus, this Court cannot conclude that plaintiffs would
  experience irreparable harm if a preliminary injunction were not issued.


       Additionally, this Court must consider whether plaintiffs would be harmed more
  by the absence of injunctive relief than the defendants would be harmed with one.


       If this Court denied plaintiffs' request for injunctive relief, the statutory ability to
  seek relief from the Wayne County Board of Canvassers (MCL 168.801 et seq. and
  MCL 168.821 et seq.) and also through a recount (MCL 168.865-868) would be
  available. By contrast, injunctive relief granted in this case could potentially delay the
  counting of ballots in this County and therefore in the state. Such delays could
  jeopardize Detroit's, Wayne County's, and Michigan's ability to certify the election.
  This in turn could impede the ability of Michigan's elector's to participate in the
  Electoral College.


       Finally, the Court must consider the harm to the public interest. A delay in
  counting and finalizing the votes from the City of Detroit without any evidentiary basis
  for doing so, engenders a lack of confidence in the City of Detroit to conduct full and
  fair elections. The City of Detroit should not be harmed when there is no evidence to
  support accusations of voter fraud.


       Clearly, every legitimate vote should be counted. Plaintiffs contend this has not
  been done in the 2020 Presidential election. However, plaintiffs have made only a
  claim but have offered no evidence to support their assertions. Plaintiffs are unable to
  meet their burden for the relief sought and for the above-mentioned reasons, the
  plaintiffs' petition for injunctive relief is denied.


       It is so ordered.




 November 6, 2020
 Date                                                 Hon. Timothy $l. Kenpy       /
                                                      Chief Judge                /
                                                      Third Judicial Circuit Coupt of Michigan



                                                  4
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.759 Filed 11/16/20 Page 26 of 32




                         EXHIBIT 3
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.760 Filed 11/16/20 Page 27 of 32




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.761 Filed 11/16/20 Page 28 of 32




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.762 Filed 11/16/20 Page 29 of 32




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.763 Filed 11/16/20 Page 30 of 32




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.764 Filed 11/16/20 Page 31 of 32




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 1:20-cv-01083-JTN-PJG ECF No. 15-5, PageID.765 Filed 11/16/20 Page 32 of 32




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
